Citation Nr: 1646219	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In an April 2016 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the April 2016 remand, the Board instructed the AOJ to obtain a VA medical opinion related to the Veteran's service connection claim for a right knee disorder.  In August 2016, a VA examiner provided a negative nexus opinion regarding the Veteran's diagnosis of right knee osteoarthritis.  However, the examiner did not address the diagnosis of right knee internal derangement documented in a March 2011 VA treatment record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the Board finds that an additional VA medical opinion that addresses this diagnosis is needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the Veteran's service connection claim for bilateral hearing loss to provide him with a VA examination and medical opinion.  Such an examination was conducted in August 2016, and the examiner opined that it was not at least as likely as not that the Veteran bilateral hearing loss was caused by or the result of an event in military service.  In support of this opinion, the examiner noted that the Veteran's September 1962 enlistment audiogram and post-service February 2012 VA audiogram were within normal limits.  However, the examiner did not discuss the results of the November 1962 service audiogram that showed bilateral hearing loss under 38 C.F.R. § 3.385.  The record further indicates that following the November 1962 evaluation, the Veteran was in receipt of an H3 profile until October 1964.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect which is below the level of fitness for retention in the military service)). 
For these reasons, the Board finds that a remand is necessary to obtain an adequate VA medical opinion in compliance with the April 2016 Board remand.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

In addition, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  VA's duty to assist includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In light of the remand, the AOJ should attempt to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA North Texas Health Care System dated since August 2016.

3.  After the preceding development in paragraphs 1 and 2 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's right knee disorder.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

First, the examiner should identify any right knee disorder that has been present during the appeal period or within close proximity thereto (even if it has since resolved).  In this regard, the examiner should address the following:  (1) the March 2011 VA treatment record documenting a diagnosis of right knee internal derangement; (2) the February 2012 VA examination report's diagnosis of severe degenerative joint disease of the right knee; and (3) the August 2016 VA examination report's diagnosis of right knee joint osteoarthritis.

For each identified right knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service, to include the January 1963 right knee injury and in-service duties as a motor vehicle operator.

4.  After the preceding development in paragraphs 1 and 2 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral hearing loss.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed bilateral sensorineural hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hearing loss manifested during active service; manifested within one year of the October 1966 separation; or is otherwise related to an event, injury, or disease incurred during active service, to include acoustic trauma therein.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

Regardless of the conclusion reached, the examiner should address the following:  (1) the November 1962 audiogram; and (2) whether the October 1966 whisper voice test presents any limitation for determining the level of bilateral hearing loss at separation.

In determining whether the Veteran's bilateral hearing loss is related to service, the examiner is advised that prior to October 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard which is the standard applied in 38 C.F.R. § 3.385.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 from ASA units to ISO units.  VA uses a system to convert ASA units to ISO units that adds 15 db to 500 Hz; 10 db to 1000, 2000, and 3000 Hz; and 5 db to 4000 Hz.

The examiner should indicate that he or she has reached a conclusion after converting the documented September 1962 and November 1962 audiology findings from ASA to ISO units.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




